DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 12/14/2021, is acknowledged.  
Applicant has previously elected with traverse the invention of Group I, claims 1-6 and 16-30, drawn to a cleansing product comprising fibrous elements, comprising hydroxyl polymers comprising starch or modified starch, oil ingredients and free of surfactant.  Applicant further elected: soybean oil as oil ingredient (claim 1); caprylic/capric triglyceride as an oils ingredient with ester (claim 5); corn starch as a natural starch (claim 17); polyvinyl alcohol as a polymer (claim 23); sorbitol as a plasticizer (claim 26).
Claims 1-21 and 23-36 are pending in this action.  Claim 22 has been cancelled.  Claims 7-15 and 31-35 have been withdrawn from further consideration pursuant to 37 
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/880,982, filed July 31, 2019.  

Information Disclosure Statement
The information disclosure statement, filed on 12/22/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Composition For Cleaning And Conditioning Electrical Contacts’”); and (ii) Office action for application 16/913,116; and/or (iii) STIC Search for the application 16/913,116 is unclear and needs to be clarified.  To this point, it is noted that application 16/913,116 discloses personal compositions, wherein a plurality of fibrous elements comprises surfactant, while the instant application specifically discloses the absence of surfactant in a plurality of fibrous elements.  Clarification is required.  

Claim Objections
Claims 2-5, 17, 23, 26 are objected to because of the following informalities:  In claims 2-5, 17, 23, 26 alternatives that can be used in the claimed compositions should be delineated by a proper Markush group language, i.e., “selected from the group consisting of A, B, C, ..., and mixture thereof” for clarity.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6, 16-21, 23-30 and 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “one or more water-soluble fibrous element-forming material comprising a natural starch and/or a modified starch” and further recites the limitation “wherein the one or more fibrous element-forming materials are not cross-linked” that is unclear.  Given that the instant claim discloses a product comprising “a plurality of fibrous elements”, it is unclear what fibrous elements are not cross-linked – water-soluble, or any fibrous elements that can be included into the claimed composition.  Clarification is required.  
New claim 36 discloses the inherent property of the claimed product as a dissolution of a specific amount of said product (0.4 g) in a specific amount of water (75 g) as chosen by applicant.  Given that said characteristic depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  Therefore, said claimed limitation does not provide a clear cut indication of the scope of the subject matter covered by the claim.  Clarification is required.  
Claims 2-6, 16-21, 23-30 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-6, 16-21, 23-30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al., US 2017/0282520 (hereinafter referred to as Cabell), in view of Andersen et al., US 5,810,961 (hereinafter referred to as Andersen), and Pung et al., US 6,753,063 (hereinafter referred to as Pung).
Cabell teaches fibrous structures containing a plurality of fibrous elements, and wherein said fibrous structures can be used in sanitary tissue products, e.g., toilet tissue, wipes, etc. (Title, Abstract; Figs. 1-4, 7-9; Para. 0088, 0101, 0102, 0107 as applied to claims 1 and 28).  
Cabell teaches that said fibrous structures comprise a plurality of inter-entangled fibrous elements, for example inter-entangled filaments, or can be any association of fibrous elements that together form a fibrous structure (Para. 0088; 0154 Figs. 5, 6 as applied to claim 1).  
Cabell teaches that said plurality of fibrous elements may include such hydroxyl polymer fibrous elements as starch filaments and/or polyvinyl alcohol filaments (Para. 0010, 0108, 0201, 0219 as applied to claims 1, 23, 24), and said fibrous elements can be meltblown and/or spunbond filaments, and/or can be produced without crosslinking, e.g., as uncrosslinked starch filaments  (Para. 0071-0075, 0207 as applied to claims 1, 25).  
Cabell teaches that said fibrous elements can be produced from melt compositions comprising 0-0.1 wt% of surfactant (Para. 0210 as applied to claim 1), i.e., be substantially free of surfactant according to definition provided in the instant specification (Page 10). 
hydroxyl polymers as natural starches, e.g., corn starch, potato starch, wheat starch, sago palm starch, tapioca starch, waxy maize starch etc. (Para. 0224, 0230 as applied to claims 1, 17, 18).
Cabell further teaches that one can use modified starches, e.g., hydroxylated starches, hydroxypropylated starches, ethersuccinated starches, starches having a level of amylopectin greater that 75 %, etc. (Para. 0227 as applied to claims 1, 16, 19).  
Cabell teaches that the hydroxyl polymers, e.g., starches and/or starch derivatives, may have a weight average molecular weight of 10,000-40,000,000 g/mol (Para. 0222-0225 as applied to claims 18, 20, 21). 
Cabell teaches that said fibrous elements may include various other ingredients such as cellulose (Para. 219), sorbitol, glycerin, propylene glycol, and mixture thereof (Para. 213 as applied to claim 26).  
Cabell teaches that said sanitary tissue products may optionally include additives suitable for inclusion in and/or on sanitary tissue products (Para. 0107 as applied to claims 29, 30).
Cabell does not teach that product surfaces are coated with an oily composition comprising at least one oil ingredient such as soybean oil, and/or caprylic/capric triglyceride (claims 2-6).  
Andersen teaches fibrous structures comprising 5-95 wt% of starch, e.g., corn starch, potato starch, waxy corn starch or modified starch (Claims 12-14, 91; Abstract; Col. 15, Ln. 35 –Col. 6, Ln.32), in combination with polyvinyl alcohol, polyacrylic acid, ethylene oxide polymers, carboxymethylcellulose, hydroxyethylpropylcellulose, and/or applying a coating to said structures, the coating comprising soybean oil, beeswax (i.e., myricyl palmitate), petroleum-based wax or the like to provide a barrier to moister and/or soften the structure (Col. 42, Ln. 6 – Col. 43, Lns. 48). 
Pung teaches personal cleansing wipe articles having superior softness and comprising substrate formed from entangled fibers, wherein said substrate is coated or impregnated with a composition that may include (i) oils, e.g., soybean oil, coconut oil, castor oil, tallow, lard, etc., in combination with (ii)  isopropyl palmitate, caprylic/capric triglyceride, myristates, laurates, oleates, apidates, stearates, etc. and mixture thereof (Claim 8; Abstract; Col. 2, Ln. 33 – Col. 4, Ln.29; Col. 12, Ln. 36 –Col. 13, Ln. 33).  Pung also teaches that oils and/or triglycerides can be used for a conditioning benefit to the skin during the use of the product (Col. 10, Ln. 45 – Col. 13, Ln. 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply coating compositions taught by Andersen and Pung to fibrous structure taught by Cabell.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach allows (i) providing a barrier to moister,  (ii) increasing/controlling flexibility and surface smoothness of said structures as well as adhesion of the starch, (iii) providing superior softness, feel and cleaning properties; and also (iv) a conditioning benefit to the skin during the use of the product.
With regards to the concentrations instantly claimed (Claims 1, 16, 27), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by 
Regarding new claim 36, it is noted that cited prior art teaches formulations comprising the same components.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  The burden is shifted to applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/033509 (cited in IDS) – teaches skin cleansing compositions suitable for removing make-up and comprising a water-soluble fibrous sheet comprising water-soluble fibers made of starch, and wherein said fibrous sheet is impregnated with a cosmetic composition comprising oils.  
water soluble substrate made of starch and coated or impregnated with a cleansing composition comprising oily compounds.  

Response to Arguments
Applicant's arguments, filed on 12/14/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  Additional examiner’s comments are set forth next.
In response to applicant's arguments against the references individually, it should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge, which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case,
All the references are reasonably drawn to the same field of endeavor that is the products comprising fibrous structure (i.e., comprising a plurality of fibrous elements) in form of wipe, sheet, substrate. 
Cabell teaches sanitary tissue products (e.g., toilet tissue, wipes, etc.) comprising a plurality of fibrous elements (e.g., inter-entangled filaments, or any association of fibrous element
Andersen and/or Pung teach that applying coating compositions to fibrous structures, e.g., comprising starch and/or polyvinyl alcohol (e.g., Andersen) allows (i) providing a barrier to moister,  (ii) increasing/controlling flexibility and surface smoothness of said fibrous structures as well as adhesion of the starch, (iii) providing superior softness, feel and cleaning properties; and also (iv) providing a conditioning benefit to the skin during the use of the product (e.g., Andersen, Pung).    
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
To this point, it also should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solv
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”.
Applicant is advised to clarify the claim language, the structure of the claimed product and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615